IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FAWZI KHALID ABDULLAH FAHAD AL ODAH,
et al.,

Petitioners,
No. CV 02-0828 (CKK)

FlLED
JAN -42010

QB_DL_IS NANcvMAi/En wHnroNsroN.cLenK
u`s. msrmcr coum

Upon consideration of the motion of Brandon E. Boutelle for leave to withdraw as

v.
UNITED STATES OF AMERICA, et al.,

)
)
)
)
)
)
)
)
Resp0ndents )
)

counsel for Petitioner Al Rabiah in this civil action, it is hereby ORDERED that the motion be

and it hereby is GRANTED.

das ma w

United States District Judge

Dated:  hay §§ ¢2;`§/@

40l63l450vl

if ;'\i\